Citation Nr: 1749635	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to TDIU.  

In November 2016, the Veteran and his wife testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file. 

The issue of an earlier effective date for a rating in excess of 50 percent for PTSD has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to a TDIU prior to February 28, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran has met the percentage criteria for TDIU, and been unable to secure substantially gainful employment due to PTSD; since February 28, 2013. 


CONCLUSION OF LAW

The criteria for TDIU have been met since February 28, 2013. 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disability, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's only service-connected disability is PTSD rated as 70 percent disabling since February 28, 2013.  Therefore, he met the percentage criteria for TDIU as of that date.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to PTSD.

"Substantially gainful employment" is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment will be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold for a single adult. 38 C.F.R. § 4.16(a).

The Board may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The Veteran worked as a self-employed painter with his wife from 2000 until 2010, after which he became unemployed.

At the March 2013 VA psychological examination, the Veteran reported that he had not worked in four years and the examiner opined that his PTSD resulted in clinically significant impairment in occupational functioning.  In an August 2013 addendum to that opinion, the examiner stated that the Veteran displayed extreme difficulty in adapting to change and keeping up the pace in an occupational setting.  She also indicated that he had extreme flexibility issues when dealing with changes, as well as difficulty controlling his anger and joining social interactions in an appropriate manner.  The examiner opined that these symptoms would greatly interfere with the Veteran's ability to work.  As this opinion had a clear conclusion accompanied by a supporting rationale, it is afforded probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

VA treatment records dated between July 2013 and February 2014 note the Veteran stopped working as a painter in 2010 due to PTSD symptoms, including anger and memory loss.

In July 2014, the Veteran submitted a letter from Dr. W, who opined that the Veteran was totally disabled and unable to work due to PTSD symptoms.  

Additionally, in July 2014 and January 2017, the Veteran's wife submitted statements in which she reported that, during their time as self-employed painters, the Veteran was easily agitated, moody, forgetful, and made customers feel uncomfortable when he interacted with them.  

At the November 2016 hearing, the Veteran testified that he was a self-employed painter between 2000 and 2010.  He stopped working after he fell off of a ladder and broke his ribs, which he believed was the result of the dizziness caused by his PTSD medication.  His wife stated that his memory difficulties caused him to forget necessary tools and directions when traveling to a job site.  Additionally, she reported that interacting with customers was a challenge for the Veteran, due to his irritability and limited social skills.   

The evidence of record supports a finding that the Veteran's service-connected PTSD has rendered him unemployable since February 28, 2013.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as a self-employed painter, due to his memory difficulties, irritability, and mood disturbances.  The Veteran and his wife have consistently stated that he has been unemployed since 2010 and experienced occupational challenges prior to that time, due to his PTSD symptoms.  Additionally, the claims file contains post-service treatment records documenting his unemployability as a result of his psychological symptomatology.  The pertinent evidence also includes a VA medical opinion and private medical opinion indicating that the Veteran's PTSD would greatly interfere with his ability to work.      

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation, as of February 28, 2013; when he first met the percentage requirements for TDIU.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to a TDIU, effective February 28, 2013 is granted.


REMAND

Although the Veteran did not meet the percentage criteria for TDIU before February 28, 2013, there is evidence that he was unable to secure a substantially gainful occupation during the appeal period prior to that date.  Specifically, he reported that PTSD symptoms first affected his full time employment in 2010.   He testified that he became unemployed that year, after the fall from a ladder, which he attributed to PTSD medication.  The evidence of record indicates that the Veteran has not been employed in any manner since 2010.  A total rating based on individual unemployability may be assigned to a veteran who fails to meet the percentage requirements if he or she is unemployable by reason of his or her service-connected disabilities. 38 C.F.R. § 4.16 (b). 

The Board cannot award a TDIU in the first instance when a Veteran does not meet the percentage requirements.  Instead the Board is required to insure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU prior to February 28, 2013. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


